Citation Nr: 0114889	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  01 - 03 607	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a right (major) elbow 
disability, to include a bone spur of the right olecranon. 



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel










INTRODUCTION

The veteran served on active duty from November 1978 to 
service retirement in November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


REMAND

The record shows that the veteran filed a claim for service 
connection for a right elbow disability at the time of 
service retirement.  Treatment for a right elbow disability 
was shown during active service in April 1997, and the 
veteran has asserted that he reported that disorder to Air 
Force personnel in the summer/fall of 1998, prior to his 
retirement.  However, the Report of Medical History and 
Report of Medical Examination prepared at the time of his 
service retirement examination, if such an examination was 
conducted, are not associated with his service medical 
records and must be obtained.  The RO must ask the veteran if 
he underwent a medical examination at the time of service 
retirement and, if so, must obtain both the Report of Medical 
History and Report of Medical Examination prepared at that 
time and associate those documents with the claims folder.  

Further, the RO failed to obtain X-rays of the veteran's 
right elbow on VA examination in February 1999, despite the 
veteran's complaints of right elbow pain and clinical 
findings on examination of tenderness over the right medial 
condyle and limitation of right elbow flexion to 128 degrees 
(versus normal flexion of 145 degrees).  The veteran has 
alleged that the failure to provide X-rays of his right elbow 
on VA examination in February 1999 rendered that examination 
inadequate for rating purposes and enabled the RO to 
subsequently deny his claim on the basis that his bone spurs 
of the right elbow were not shown during the initial 
postservice 

year.  The Board agrees that the February 1999 examination of 
the veteran's right elbow was inadequate for rating purposes 
due to the failure to obtain radiographic studies clearly 
indicated by the veteran's history and his current symptoms 
of pain, tenderness over the medial condyle, and limitation 
of flexion of the right elbow.  

Further, although the veteran has reported treatment and X-
rays of his right elbow at the VAMC, Dayton, in February 
2000, the RO has failed to request those and other treatment 
records of the veteran in the possession of that facility.  
While the veteran has asserted that he was told by his 
treating physicians at Wright-Patterson Air Force Base and at 
the VAMC, Dayton, that his currently manifested bone spur(s) 
of the right elbow existed "long before" his intercurrent 
injury to the right elbow in January 2000.  The RO has failed 
to notify the veteran that it would be helpful to his claim 
to obtain and submit a written opinion from a service or VA 
physician that, based upon his review of the medical records 
and the X-ray film, it is more likely than not that his 
olecranon spur of the right elbow existed prior to service 
retirement.  For that reason, the RO must notify the veteran 
in writing that it would be helpful to him in establishing 
service connection for a right elbow disability with 
olecranon spur(s) to obtain and submit a written medical 
opinion from a private, service department, or VA physician 
who has examined him and reviewed his medical records that it 
is at least as likely as not that the veteran's current right 
elbow disability was incurred during active service, and that 
it is at least as likely as not that the bone spurs of the 
right elbow shown in January and February 2000 were present 
prior to service retirement in November 1998.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 


law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at  38 U.S.C. §§ 5102, 5103, and 
5103A), effective November 9, 2000.  The record shows that 
following receipt of the veteran's original application for 
VA disability compensation benefits (VA Form 21-526), the RO 
requested the veteran's complete service medical records from 
the service department, requested medical evidence of the 
veteran from the Huntsville Hospital, Huntsville, Alabama; 
and scheduled VA examinations for the veteran's claimed 
disabilities in February 1999.  Following that examination, a 
rating decision of July 1999 denied the veteran's claim for 
service connection for a right elbow disability.  The veteran 
was notified of that action by RO letter of July 20, 1999, 
with a copy of the rating decision, and informed of the issue 
addressed, the decision reached, the reasons and bases for 
that decision, the evidence needed to establish service 
connection for a right elbow disability, his right to appeal 
that determination, and the time limit for doing so.  

The Board's review of the record further shows that in a 
January 2000 letter, with additional medical evidence in 
support of his claim, the veteran asked that the RO review 
the medical evidence and compare the current findings of 
right elbow disability with his service medical records, 
stated that he was entitled to service connection for a right 
elbow disability with an effective date retroactive to 
January 

1999, and asked that the RO "forward [him] VA Form 4107", a 
Notice of Procedural and Appellate Rights.  The RO 
interpreted this letter as a reopened claim, rather than a 
notice of disagreement with the denial of service connection 
for a right elbow disability.  The veteran submitted 
additional medical evidence in March 2000, together with a 
copy of the RO notification letter of July 20, 1999, showing 
that service connection for a right elbow disability had been 
denied and bearing a checkmark beside the paragraph informing 
him of that adverse determination.  He also submitted a copy 
of the rating decision of July 20,1999, with portions 
underlined indicating that competent medical evidence 
following service revealed residuals of his inservice right 
elbow injury and citing his history of inservice right elbow 
symptoms in 1997.  

In a May 2000 letter to the RO, the veteran summarized his 
and the RO's actions with respect to the denial of his claim 
for a right elbow disability, stating that he had twice been 
denied service connection for his right elbow disability, a 
disability that he strongly believed was incurred in service, 
and that bone spurs of the right elbow had been shown on X-
ray at Wright-Patterson Air Force Base in January 2000 and at 
the VAMC, Dayton, in February 2000.  He again asked that his 
service and postservice medical records be reviewed, and 
service connection and a compensable rating be granted for 
the industrial impairment resulting from his residuals of a 
right elbow injury, including bone spurs.  

By RO letter of June 2000, the veteran was informed that his 
claim was being reviewed and that he would be notified of the 
decision.  Following another inquiry from the veteran in 
December 2000, he was informed by RO letter of January 2001 
that his claim for reopened compensation was being reviewed, 
that the RO had all the evidence needed, and that he would be 
notified of the decision (emphasis in original).  A rating 
decision of January 2001 readjudicated the veteran's claim 
for service connection for a right elbow disability, 
including bone spurs, on the merits and denied that claim.  
The veteran was notified of that decision by RO letter of 
January 24, 2001, with a copy of the rating decision, which 
informed him of the issue addressed, the decision reached, 
the reasons and bases for that decision, the evidence needed 
to establish service connection for a right elbow disability, 
his 

right to appeal that determination, and the time limit for 
doing so.  He was also informed that his claim had previously 
been denied as not well-grounded, and that based upon changes 
in the law, his claim had been reviewed on the merits and 
remained denied.  

In a February 2001 letter, accepted as a notice of 
disagreement, the veteran again disputed the denial of his 
claim for service connection for a right elbow disability, 
including bone spurs of the right elbow joint; asserted that 
he had not been afforded a proper VA examination in 
February1999, including X-rays of the right elbow; and that 
he was entitled to service connection for that disability 
from the date of his original claim.  Following receipt of 
the veteran's notice of disagreement, a February 2001 
statement of the case notified the veteran of the issue 
addressed, the evidence considered, the decision reached, the 
reasons and bases for that decision, the law and regulations 
governing service connection, his responsibility to submit 
evidence to support his claim for service connection, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  Thereafter, the veteran perfected his 
appeal by submission of a substantive appeal, in which he 
stated that he did not want a personal hearing before the 
Board.  

The Board finds that the rating decision of February 1999 
denied service connection for a right elbow injury as not 
well-grounded; that the RO improperly failed to recognize the 
veteran's letter of January 2000 as a notice of disagreement 
with that decision; and that the veteran has continuously 
pursued that appeal by submitting additional evidence in 
support of his claim.  The Board's review of the record 
further shows that in January 2000, the veteran submitted 
additional medical evidence in support of that claim, and 
asked that the RO review the medical evidence and compare the 
current findings with his service medical records, stated 
that he was entitled to service connection for a right elbow 
disability with an effective date retroactive to January 
1999, and asked that the RO "forward [him] VA Form 4107", a 
Notice of Procedural and Appellate Rights.  The RO also 
failed 


to recognize that letter as a Notice of Disagreement, and 
failed to provide the requisite statement of the case to the 
veteran.  

An NOD is defined by regulation as "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the [RO] and a desire to 
contest the result"; it "must be in terms which can be 
reasonably construed as [expressing] disagreement with that 
determination and a desire for appellate review".  38 C.F.R. 
§ 20.201 (2000); see Hamilton v. Brown, 39 F.3d 1574, 1582-85 
(Fed. Cir. 1994), aff'g 4 Vet. App. 528, 538 (1993) (en 
banc).

The Court has construed  38 C.F.R. §20.201 as imposing no 
technical formal requirements for a Notice of Disagreement 
beyond the requirements set by  38 U.S.C. § 7105(b)(2)  
Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  The Court 
further stated: "The purpose of the NOD, to which VJRA 
section 402 refers, is to initiate BVA appellate review by 
letting VA know, within one year from the date of VA's 
mailing its notice of the result of a determination by an 
AOJ[,] of the claimant's intent to appeal to the BVA." 
Tomlin, 5 Vet. App. at 357.  The Board finds that the veteran 
filed a timely notice of disagreement with the rating 
decision of July 1999, and that such appeal has remained 
pending until the issuance of a statement of the case by the 
RO, followed by the timely submission of the veteran's 
substantive appeal.  

The Board further finds that the veteran is entitled to 
another VA orthopedic examination by a specialist who has 
conducted a complete review of the veteran's inservice and 
postservice medical records, including the X-ray film from 
Wright-Patterson Air Force Base in January 2000 and from the 
VAMC, Dayton, in February 2000.  Thereafter, the examining 
orthopedic specialist should provide a medical opinion as to 
whether, based upon his review of the record, it is at least 
as likely as not that the veteran's right elbow disability 
with olecranon spur(s) existed prior to service retirement.  
The veteran may also obtain and submit private, service 
department, or VA medical opinions addressing that same 
issue.  


The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private, service department, and VA 
health care providers from whom he has 
received treatment for his right elbow 
disability, to include olecranon spur(s).  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
Wright-Patterson Air Force Base since 
November 1998, to specifically include 
any X-ray reports and film taken of the 
veteran's right elbow in January 2000 or 
at any 

other time.  In addition, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Dayton, since November 1998, to 
specifically include any X-ray reports 
and film taken of the veteran's right 
elbow in February 2000 or at any other 
time.  

2.  The RO should ask the veteran whether 
he underwent a medical examination at the 
time of service retirement and, if so, 
should obtain both the Report of Medical 
History and Report of Medical Examination 
prepared at that time and associate those 
documents with the claims folder.  To 
that end, those documents should be 
requested from the claimant, from the 
National Personnel Records Center (NPRC), 
from the service department, and from the 
base medical facility at the veteran's 
last duty station.  

3.  The veteran is hereby notified that 
it would be helpful to him in 
establishing service connection for a 
right elbow disability with olecranon 
spur(s) to obtain and submit a written 
medical opinion from a private, service 
department, or VA physician who has 
examined him and reviewed his medical 
records that it is at least as likely as 
not that the veteran's current right 
elbow disability was incurred during 
active service, and that it is at least 
as likely as not that the bone spurs of 
the right elbow shown in January and 
February 2000 were present prior to 
service retirement in November 1998.  

4.  The RO should further arrange for a 
special VA orthopedic examination of the 
veteran to determine the nature, extent 
and etiology of any chronic right elbow 

disability shown present.  The claims 
folder, including the X-ray films taken 
at Wright-Patterson Air Force Base in 
January 2000 and at the VAMC, Dayton, in 
February 2000, must be made available to 
the examiner and be reviewed prior to the 
examination.  All necessary and 
appropriate diagnostic tests and 
procedures should be conducted, including 
bone scan or magnetic resonance imaging.  
Following his review of the record and 
examination of the veteran, the examiner 
should express a medical opinion, based 
upon the symptoms shown in service and on 
VA examination in February 1999, and 
progress of the veteran's bone spur(s) of 
the right elbow January and February 
2000, as to whether it is at least as 
likely as not that the veteran's right 
elbow disorder, including but not limited 
to bone spur(s) of the right elbow, was 
present prior to his service retirement 
in November 1998, or was caused or 
worsened by his inservice right elbow 
injury.  In addition, the examining 
physician should specifically address 
matters of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by  38 C.F.R. Part 
4,§§ 4.40 and 4.45.  A complete rationale 
for all opinions expressed must be 
provided.  

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or 
if the examiner fails to state that he 
reviewed the veteran's claims folder, or 
if any requested opinions are not 
provided, appropriate corrective action 
should be implemented prior to returning 
the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a right elbow 
disability, to include olecranon spur(s).  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at  38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the appellant 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),  
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




